November 2, 1923. The opinion of the Court was delivered by
"The defendant, T. Jeff Chandler, was tried before his Honor, F.B. Gary, presiding Judge, and a jury, at the March term of the Court of General Sessions for Greenville County, 1922, upon an indictment charging him with the murder of Rosie K. Bramlett. The homicide occurred on the 25th day of February and trial was begun on 21st day of March, 1922, and jury returned verdict, `Guilty of murder,' on March 24, 1922. At and before the beginning of the trial a motion was made before the presiding Judge by counsel for defendant, upon affidavit below, for a continuance of the case, on the ground that sufficient time had not been allowed in which to prepare for the trial of so important a case. This motion was overruled. At and before the beginning of the trial a motion was made before the presiding Judge by counsel for defendant to have the defendant committed to the hospital for the insane for a period of 30 days to test his sanity, as provided for by Act No. ________ of the Acts of the General Assembly of the State of South Carolina passed at the regular session of ___________, said motion being based on the following affidavits."
Defendant by 23 exceptions alleges error and seeks reversal. These exceptions complain of error on the part of his Honor in abusing his discretion in denying defendant's motion for continuance on affidavit submitted as to defendant's mental condition, and in admitting during the trial certain evidence alleged to be irrelevant, and in admitting in evidence certain hypothetical questions offered by the State not based on the facts of the case, and evidence to another case irrelevant and prejudicial, and in abusing his discretion in allowing State to introduce evidence in reply, in unreasonable *Page 153 
search, forcing evidence against defendant, and disclosure of confidential communications and error on the part of his Honor in charge to the jury.
As to the exceptions raising the question that his Honor should have granted continuance of the case and committed defendant to the hospital for the insane for a period of 30 days, to test his sanity, under Act of the Legislature, etc.: The homicide occurred on the 25th of February, and the trial was begun on the 21st day of March, and a verdict returned on the 24th of March. No effort was made after the homicide occurred to commit him under the Act of Legislature until the case was called for trial.
My understanding of the law is, and that practice I followed as a Circuit Judge, where the defense is insanity, the defendant can refuse to plead to the indictment on the ground of insanity, and then a jury is called for the purpose of deciding the question of defendant's sanity — or defendant can plead not guilty, and interpose the plea of insanity. In the case of question of sane or insane, if the jury declare him insane, he is committed, and, if he recovers his reason, can later be tried for the alleged offense. In the case of his pleading to the indictment, if the jury declare him insane, the Judge passes an order committing him to the hospital for the insane, and that ends the charge. A careful examination of the case satisfies us that there was no abuse of discretion on the part of his Honor. That is a matter naturally in a large measure in the discretion of the Circuit Judge, and we have repeatedly held that we will not interfere, unless there is a clear abuse.
The exceptions raising these questions are overruled. As to the exceptions alleging the admission of irrelevant evidence in the trial of the case, we have carefully studied the case, and we see no prejudicial error as complained of, and these exceptions are overruled. *Page 154 
Exception 11 as to the State's hypothetical questions is overruled as being without merit.
Exception 12, which complains of evidence as to another case being irrelevant and prejudicial, is overruled, as it was not prejudicial.
Exception 13 is overruled, that being a question entirely in the discretion of the trial Judge.
Exception 14 is overruled. Dr. Taylor was not the doctor of the defendant.
Confidential communication between attorney and client and husband and wife cannot be forced to be disclosed, but that is a personal privilege of the parties.
Exceptions 15, 16, and 21 claim that the evidence of the whole case indicates defendant's inability to distinguish right from wrong in the act, or that the act was criminal and punishable. This was a question for the jury to determine, and they found contrary to the contention of the defendant with ample evidence to support their finding, and these exceptions are overruled.
We find no error in the Judge's charge as complained of in exceptions 17, 19, and 20; these exceptions are overruled. Exception 22 asks a review of the whole testimony to determine whether the defendant had a fair and impartial trial in the interest of justice and human life.
We are emphatically of the opinion that the defendant had a fair and impartial trial before a humane, just, learned, and upright Judge, and a fair and impartial jury, and we see no reason why we should grant a new trial. Even if the jury did not take more than 19 minutes to arrive at a verdict, the record discloses a case of murder, unless the defendant was insane, and the jury by their verdict found that it was more a case of sanity, and it was not a case of insanity.
All exceptions are overruled and judgment affirmed. *Page 155